DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gettemy (US 2009/0079721).
Regarding claims 1, 10 and 19 Gettemy teaches A device for adjusting brightness (Fig. 3 [0036]), comprising: a processor and a memory for storing executable instructions executable on the processor (Fig. 3 processor 310 and memories 320,330,340), wherein the processor is configured to execute the executable instructions to perform acts comprising: in response to detecting a change in ambient brightness, acquiring a target screen brightness (Fig. 3 light sensors 390 senses ambient brightness. [0044] [0047-0049] teach the system will adjust the brightness range commensurate with a slider position as shown in Fig. 7 based on ambient light changes. It is understood that the slider position sets the range and the CPU chooses a target based on the range) ; determining, based on the target screen brightness (slider position range), an adjustment parameter for adjusting a screen ([0048-0049]), the adjustment parameter comprising at least an adjustment duration ([0047] teaches the brightness will be adjusted over a time period so that the change is not abrupt); and in response to adjusting screen brightness, synchronously displaying, according to the adjustment duration in the adjustment parameter (time period), change progress information of the screen brightness on an interface displayed on the screen (Fig. 3 display 105 can display user selected range setting as shown in Fig. 7.[0048-0049] he system will adjust the brightness range commensurate with a slider position as shown in Fig. 7 based on ambient light changes).
Regarding claims 2, 11, and 20 Gettemy  wherein the adjustment duration indicates a total amount of time required to adjust the screen from the current screen brightness to the target screen brightness, wherein in response to adjusting the screen brightness, synchronously displaying, according to the adjustment duration in the adjustment parameter, the change progress information of the screen brightness on the interface displayed on the screen comprises: synchronously displaying, on the interface displayed, within the adjustment duration of adjusting the screen brightness, the change progress information of a duration same as the adjustment duration (slider of Fig. 7 can be shown as system changes display brightness over a time period showing change progress [0047-0048]).
Regarding claims 4 and 13, Gettemy teaches wherein the adjustment parameter further comprises: an adjustment direction comprising a brightness increase direction or a brightness decrease direction, wherein in response to adjusting the screen brightness, synchronously displaying, according to the adjustment duration in the adjustment parameter, the change progress information of the screen brightness on the interface displayed on the screen comprises: in response to adjusting the screen brightness, synchronously displaying, on the interface displayed, the change progress information of adjusting the screen brightness in the adjustment direction (Fig. 7 displays slider bar that adjustable over time period of the brightness change [0048-0049]. As seen the bar can increase or decrease causing brightness to increase or decrease.).
Regarding claims 5 and 14, Gettemy teaches herein determining, based on the target screen brightness, the adjustment parameter for adjusting the screen from the current screen brightness to the target screen brightness comprises: determining an adjustment direction based on a relation between magnitudes of the target screen brightness and the current screen brightness (Fig. 7 transition step 720 to 730 or 740-750 is based on the current screen brightness being higher or lower than the target screen brightness).
Regarding claims 6 and 15 , Gettemy teaches comprising: transmitting, by a framework layer, the adjustment parameter to an application layer process of the interface displayed on the screen, wherein in response to adjusting the screen brightness, synchronously displaying, according to the adjustment duration in the adjustment parameter, the change progress information of the screen brightness on the interface displayed on the screen comprises: in response to adjusting the screen brightness, synchronously displaying, by the application layer process and according to the adjustment duration in the adjustment parameter, the change progress information of the screen brightness on the interface displayed (the time period used to gradually change brightness from current brightness to target brightness is transmitted from processor to display controller at step 650 [0047]).
Regarding claims 7 and 16, Gettemy teaches wherein transmitting, by the framework layer, the adjustment parameter to the application layer process of the interface displayed on the screen comprises: storing, by the framework layer, the adjustment parameter in a target field of a preset  data table; and acquiring, by the application layer process, the adjustment parameter by monitoring a value of the target field (Since the system adjust the brightness in commensurate with slider position over a period of time, then it understood that the time is preset based on the parameters of the brightness range)..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over [ 2 Gettemy (US 2009/0079721) in view of Wu (US 2017/0039994).
Regarding claims 3 and 12, Gettemy teaches the limitations as discussed above but does not explicitly teach wherein the processor is configured to perform determining, based on the target screen brightness, the adjustment parameter for adjusting the screen from the current screen brightness to the target screen brightness by: determining, based on the target screen brightness and the current screen brightness, a 
However in the same field of adjusting brightness of a display device Wu teaches wherein the processor is configured to perform determining, based on the target screen brightness, the adjustment parameter for adjusting the screen from the current screen brightness to the target screen brightness by: determining, based on the target screen brightness and the current screen brightness, a to-be-achieved adjustment amount of the screen brightness; and determining, based on the to-be-achieved adjustment amount and a set brightness change rate, the adjustment duration required to adjust to the target screen brightness ([0053]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Gettemy with the method as taught by Wu. This combination would provide a system that improves image quality for a user.
Allowable Subject Matter
Claims 8-9 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621